TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 18, 2015



                                     NO. 03-15-00050-CV


                                  Bastrop County, Appellant

                                                v.

                               Marcela Jimenez-Scott, Appellee




      APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on January 7, 2015.

Bastrop County has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.